        Case 1:19-mj-00072-RMM Document 1-1 Filed 03/28/19 Page 1 of 3



                                  Statement of Facts



On Wednesday March 27, 2019, at approximately 8:51am hours, EST an FBI WFO
TFO was acting in an undercover capacity as part of the Metropolitan Police
Department-Federal Bureau of Investigation (“MPD-FBI”) Child Exploitation Task Force,
operating out of a satellite office in Washington, D.C. In that capacity, the UC entered a
public KIK group titled, “#tabuparent” with a group display name of, “Parent chat
VERIFICATION ROOM”. While monitoring the group activity the UC observed a KIK
user using the KIK name, “jackit92” with a display name of, “Jack Off”. This user entered
the room as a new user at 8:51am EST. The UC initiated a private KIK chat with this
user later identified as the defendant, David Christopher Snyder. KIK is a free mobile
application that permits users to send text messages and other content, including
videos and images. KIK also allows members to create groups that allow users to
communicate as a group and send pictures and videos.

During the course of the chat Snyder identified himself as the father of a 10 month- old
girl residing in Tennessee. The UC informed Snyder that he was the father of an 8 year-
old girl and had a 3 year-old niece. The UC asked Snyder if his daughter was with him.
Snyder responded, “Yea, you?” The UC asked Snyder, “What all have u done”. Snyder
responded, “Let her touch it, suck a little, ate her out”. Snyder later stated, “You gonna
play with yours now? The UC responded, “She is in her room now wasn’t feeling good
today. What does yours look like?” Snyder sent the UC an image depicting a male
exposing his erect penis near a baby who is wearing a pink onesie with Strawberry
patterns on it. The baby is fully clothed and appears to be sleeping.

The UC asked Snyder if he could hold up 3 fingers next to his baby to prove that the
above described photo was in fact his child. Snyder responded, “You first?” The UC
sent 2 images of his purported 8 year-old daughter (Not a real child) to Snyder. Snyder
then sent the UC an image of a male holding up 3 fingers next to a baby wearing the
same clothing as described above.

During the course of the chat Snyder stated that he does not have any pictures of his
daughter from the past due to concerns of his wife finding them. Snyder informed the
UC that his wife was currently at the grocery store and was due to return in 30 minutes.
During the course of the chat the UC asked Snyder, “What all u plan on doing”. Snyder
replied, “Prob not much today.. maybe do stuff tomorrow while wife is at work. During
the course of the chat the UC asked Snyder, “What are you looking for here”. Snyder
replied, “Trade pics of each other playing. I cant play today… can tomorrow tho”. The
UC responded, “what do u want to see me do” Snyder responded, Play with her
pussy/ass and maybe cum on her”. Later in the chat Snyder stated that he would
“spread her legs/cheeks and cum on her”.

During the course of the chat Snyder sent a live camera photo of an infant with her legs
spread exposing her bare vagina. The image is focused on the infant’s bare vagina.
        Case 1:19-mj-00072-RMM Document 1-1 Filed 03/28/19 Page 2 of 3



Snyder sent an additional photo depicting a close up image of an infant’s bare vagina
and anus.



On March 27, 2019, an emergency disclosure request was sent to Kik requesting
subscriber identification information and IP access logs associated with the Kik
username jackit92. Kik's response provided a display name of "Jack Off", an
unconfirmed email address of zdcs13@comcast.net, a device description of iPhone,
and IP logs from March 27, 2019. Examination of the logs indicated they were all
Comcast XFinity IPs (73.121.99.67).


An emergency disclosure request was sent to Comcast requesting subscriber
identification and billing information associated with the aforementioned IP addresses.
Comcast's response identified the subscriber as David Snyder, with a billing address of
, Knoxville TN 37919, and telephone number XXX-XXX-XXXX.



Upon receipt of this information, WFO searched Accurint and Tennessee Department of
Motor Vehicle records to fully identify the suspected user of Kik account jackit92 as
David Christopher Snyder (DOB: XX/XX/XXXX; SSN: XXX-XX-XXXX; Tennessee
driver's license:             ) of                     , Knoxville TN 37919. His wife was
identified as Lindsey Nicole Caffee Snyder (DOB: XX/XX/XXXX; SSN: XXX-XX-XXXX;
Tennessee driver's license:                 ). A publicly available baby registry was
located belonging to David and Lindsey (https://www.amazingregistry.com/lindsey-
snyder/david-snyder/registry.ashx?a=-
599&d=p6IlkxZkw4C2R97s9WEh2tyvxQCZEeAAQMUQDCotVzjpwvDtmusg7NuJbNJL
0X%2flDFZIsT6VqUa4cVfwLCmhGQ1IYd4vI4n6rg3OFHcPd%2bgKDb9myt6QPQ%3d
%3d) was located on AmazingRegistry.com. The due date for their child was listed as
June 2, 2018. Neither David Snyder nor Lindsey Caffee Snyder have any identifiable
criminal history.

Social media profiles were identified as belonging to David Snyder
(www.facebook.com/davidsnyder87) and Lindsey Caffee Snyder
(www.facebook.com/lindsey.caffee). However neither had been recently updated.
        Case 1:19-mj-00072-RMM Document 1-1 Filed 03/28/19 Page 3 of 3



                                         Respectfully submitted,


                                         _________________________________
                                         Timothy Palchak
                                         Detective
                                         Metropolitan Police Department


Subscribed and sworn to before me
on this ___28th __ day of March, 2019.


____________________________________
ROBIN MERIWEATHER
UNITED STATES MAGISTRATE JUDGE
